Citation Nr: 1213915	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-23 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the period prior to January 23, 2007, and a rating in excess of 30 percent for the period from January 23, 2007, for a cervical spine disorder.  

2.  Entitlement to service connection of sleep apnea.  

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2009 rating decisions of the RO in St. Petersburg, Florida.

Additionally, regarding the claim for a lumbar spine disorder, the Veteran appeared for a hearing before a Veterans Law Judge (VLJ) who has since retired, in April 2010.  In June 2010, the retired VLJ granted the claim to the extent that new and material evidence had been submitted to reopen the claim for a lumbar spine disorder.  The retired VLJ also remanded the issue of service connection for a lumbar spine disorder.  Following the June 2010 Remand, the Veteran was afforded a new hearing before the undersigned, in December 2011.  38 C.F.R. § 20.707 (2011). Transcripts of both proceedings are of record. 

Further, the Veteran submitted additional evidence in support of his claim at the December 2011 hearing, with a waiver of review by the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  In December 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claims for service connection of sleep apnea as well as an increased rating for a cervical spine disability, be withdrawn from appellate review. 

2.  The competent and credible evidence establishes that the Veteran's low back disorder was incurred during his active service.   


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to a rating in excess of 10 percent for the period prior to January 23, 2007, and entitlement to a rating in excess of 30 percent for the period from January 23, 2007, for a cervical spine disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

3.  Degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The RO issued a decision in December 2009 that continued the assignment of a 30 percent rating for cervical strain and that denied service connection for sleep apnea.  The Veteran perfected his appeal in August 2010.  Then, At his hearing before the Board, in December 2011, the Veteran, expressed his desire for his appeals regarding entitlement to service connection for sleep apnea, as well as his claim for an increased rating for a cervical spine disorder, be withdrawn from appellate review.   Specifically, the undersigned indicated that the Veteran had expressed his desire to withdraw the claims during the pre-hearing conference.  When asked if it was correct that the Veteran wanted to withdraw the issues of service connection for sleep apnea as well as the increased rating for the cervical spine, the Veteran responded, "Yes, sir."   This statement was reduced to writing in the hearing transcript on record.  

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issues; and, as such, his appeals are dismissed.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding service connection for a lumbar spine disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Veteran claims that his lumbar spine disability is related to a forklift injury service.  For the following reasons, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  

Service treatment records show that the Veteran sustained multiple injuries following an October 1982 accident involving a forklift.  His primary injury involved his service connected cervical spine disability.  However, the initial treatments reports also record the Veteran's complaints of low back pain.  There is clear evidence showing a current diagnosis of degenerative disc disease of the lumbar spine.  

In other words, elements (1) and (2) of the Shedden analysis have been established.  The outcome of the appeal thereby hinges on whether there is sufficient evidence relating the Veteran's current degenerative disc disease of the lumbosacral spine to his in-service injury.

Weighing in favor of the Veteran's claim are letters dated in July 2011, November 2011, and December 2011, from a private physician, Dr. A.H., who is a specialist in pain management.  All of the letters reflect Dr. A.H.'s opinion that the Veteran's low back disorder was caused by, or a result of, the 1982 forklift injury in service.  Specifically, in the July 2011 letter, Dr. A.H. explained that his opinion was based on his treatment of the Veteran since 2005 as well as his review of private medical records and documented forklift injury in 1982, the mechanism of injury, diagnostic studies, physical examinations, and the Veteran's treatments for possible spinal cord stimulator placement.    

Weighing against the Veteran's claim is the October 2010 VA examination report.  The VA examiner diagnosed chronic lumbar sacral pain and degenerative disc disease.  The VA examiner opined the Veteran's current disorder is not related to service.  The VA examiner's rationale was that the Veteran had a history of a motor vehicle accident that occurred outside of service, he had no documented lumbar spine care within one year of service or chronicity of care until July 2002 (a 20 year gap from the in-service injury), and X-rays taken in service were negative.  

The Board also acknowledges that while not necessarily weighing against the claim, other VA records did not favor the Veteran's claim, including an October 2007 examination report which could not reach a conclusion regarding a relationship to service without resort to speculation, and an April 2009 MRI report that indicated a normal lumbar spine.  However, given the October 2010 VA examination report's diagnosis of degenerative disc disease of the lumbar spine, there is no doubt as to a current disability. 

That said, the Board finds no adequate basis to reject the competent medical evidence and the private medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  As such, service connection for degenerative disc disease of the lumbar spine is granted.  


ORDER

The claim for a rating in excess of 10 percent for the period prior to January 23, 2007, and a rating in excess of 30 percent for the period from January 23, 2007, for a cervical spine disability is dismissed without prejudice.  

The claim for service connection of sleep apnea is dismissed without prejudice.  

Service connection for a degenerative disc disease of the lumbar spine is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


